Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Turocy on 27 May 2021.

The application has been amended as follows: 

Claim 1: (Canceled)

Claim 2:
"The power supply device according to claim [[1]] 5, wherein…"

Claim 5, 9th paragraph:
	wherein the voltage converter includes a plurality of conversion circuits, the plurality of conversion circuits include a first conversion circuit and a second conversion circuit,

Reasons for Allowance
Claims 2-3, 5-6, as filed 17 May 2021 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 5 is allowable over the prior art of record for essentially the same reasons previously stated, because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a power supply device comprising first and second series connected power storage devices arranged with voltage converter, first and second loads, and control unit with control for fixed boost ratio as recited, the converter having first and second conversion circuits with the specific components and connections as recited in claim 5. As previously discussed, Erhart and Imai teaches a power supply device having series power storage and converter arrangement operating as recited. Ge further teaches equivalent conversion circuit having first and second cascaded converters, with one conversion circuit having interleaved converter topology with magnetic reactors, but Ge and the prior art of record does not explicitly disclose or suggest the second conversion circuit having the specific components and connection arrangement of the components with the first conversion circuit as recited. Claim 5, in light of Applicant's Specification and Drawings, therefore overcomes the cited prior art of record.
Claims 2-3, 6 are allowed for being dependent on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836